DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed August 1, 2022. Claims 1-9 and 19 were previously pending. Applicant cancelled claims 1, 3 and 6-9 and amended claims 2, 4 and 5. Claims 2, 4 and 5 are under consideration.
Applicant’s claim cancellations obviated the previously presented rejections for claims 1, 3 and 6-9 and 19. Applicant’s claim amendments obviated the rejection of claims 2-5 under 35 U.S.C. 112(b) and under 35 U.S.C. 101. Applicant’s submission of the English translations of the priority documents obviated the previously presented rejections of claims 2, 4 and 5 under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al.
Applicant’s submission of the amended specification obviated the previously presented objection and made the case compliant with sequence disclosure rules.
Applicant’s submission of the corrected drawing and a petition for acceptance of color drawings which was granted obviated the previously presented objection to the drawinds.
This office action contains new grounds for rejection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4 and 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 2 as amended is drawn to a method of a product for detecting an expression level of a lncRNA ENST00000564363 in preparation of a tool for glaucoma diagnosis, the method comprises:
	Performing a real-time fluorescent quantitative PCR.
	Applicant did not describe any tools for glaucoma diagnosis, therefore Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4 and 5 are indefinite in claim 2. Claim 2 is indefinite over the recitation of “A method of a product for detecting an expression level of a lncRNA…”. It is not clear whether a method or a product is claimed. Further, it is not clear what is being amplified during the real-time PCR. Finally, it is not clear where that expression is being detected: in cell culture, for example, in a sample from a subject.
In conclusion, the claims do not have clear metes and bounds.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the preamble to claim 2 reads “A method of a product…”, which seems to indicate that both a method and a product are being claimed.
The following rejection is based on the interpretation of claim 2 as a method of detecting lncRNA for diagnosis of glaucoma.
Claims 2, 4 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claims recite detecting an expression level of lncRNA 00000563363 in the process of diagnosing glaucoma.  
Therefore the claims recite a judicial exception of an abstract idea of a correlation between the presence of the lncRNA and the presence of glaucoma. This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reason: determination of expression levels by real-time PCR was routine and conventional at the time of the invention, as evidenced by the PubMed search for “real-time PCR and quantitat* and fluoresc* and expression” (see attached). The earliest priority date for the instant claims is June 7, 2017. As can be seen from the results of the PubMed search, at least 4087 references were published with these keywords before that date. 
Therefore the claims as recited do not amount to significantly more over the abstract idea. In conclusion, the claims are not patent-eligible under 35 U.S.C. 101.
No references were found teaching or suggesting claims 2, 4 and 5 but they are rejected for reasons given above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 30, 2022